In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), dated March 10, 2006, which, after a hearing, granted the maternal aunt’s petition to change custody of the subject child from the parents to her.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child is now over the age of 18, she is no longer subject to the order changing custody (see Matter of Lozada v Pinto, 7 AD3d 801 [2004]). Accordingly, the appeal has been rendered academic. Miller, J.P., Krausman, Fisher and Dillon, JJ., concur.